SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH March, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S/A CNPJ/MF [ Corporate Taxpayers Roll/Treasury Department ] under no. 01.832.635/0001-18 NIRE [ Company Roll Registration Number] MINUTES OF THE ADMINISTRATION COUNCIL MEETING HELD ON FEBRUARY 25, 2011 Date, Time and Place : February 25, 2011, at 08:30 am, at the Companys headquartered located at Avenida Jurandir nº 856, Lote 04, 1º andar, Jardim Ceci, in the City of São Paulo, State of São Paulo. Attendance : Attended by all members of the Administration Council. Board : Chairwoman, Maria Cláudia Oliveira Amaro; and Secretary, Flávia Turci. Agenda of the day and decisions : I. Approval of the financial statements, the administration report and opinion by public accountants, opinion by Audit and Finances Committee and administrators account, related to the year ended on December 31, 2010, as the Board of Directors comments on the Company s financial status. II. Approval of the legal destination according to the Board of Directors proposal. III. Approval of the capital budget according to the Exhibit 1 to these minutes. IV. Approval of the vote to be pronounced at the General Extraordinary Meeting of TAM Linhas Aéreas S/A, in order to incorporate TAM Milor Táxi Aéreo, Representações, Marcas e Patentes S/A. V. Approval of rendering the guarantee by the Company, as performance bond for all TAM Linhas Aéreas S/A obligations undertaken in the following instruments, as well as related documents: (i) Aircraft Lease Agreement , related to the aircraft A321-231, serial number 4662, prefix PT-MXI, to be signed between Santander Lease, S.A., E.F.C., as the owner, a company to the defined as lessor and TAM Linhas Aéreas S/A, as lessee; (ii) Financing Agreement of 01 (one) engine, model PW4170, to be signed between Crédit Agricole and TAM Linhas Aéreas S/A; and (iii) Financing Agreement of 04 (four) engines, models PW4170, IAE V2500-A5, GE90 and CFM56-5B4, to be signed between Crédit Agricole and TAM Linhas Aéreas S/A. Closing: Nothing else to be discussed, the works were concluded and this minutes was drawn-up in summary, which being read is signed by all. São Paulo, February 25, 2011. (signed) Maria Cláudia Oliveira Amaro  Chairwoman, Flávia Turci  Secretary. Councilors: Maria Cláudia Oliveira Amaro, Noemy Almeida Oliveira Amaro, Maurício Rolim Amaro, Alexandre Silva, Marco Antonio Bologna, Waldemar Verdi Junior, André Esteves and Emilio Romano. True copy of the minutes drawn up in proper book. Flávia Turci Secretary Exhibit 1: Capital Budget for 2011: Resources Origin Retention of earnings in 12/31/2010 (a) Completion od financial resources according to note (b) Total Resources Investments Planned investment in fleet expansion (PDPs) (c) Other investments in fixed assets (d) Total (a) Retained earnings in 2010 (estimated) (b) Cash and cash equivalent/ or short-term loan (estimated) (c) Fleet expansion  PDPs (estimated) (d) Investments in CAPEX (estimated) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 01, 2011 TAM S.A. By: /
